DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Amendment
	Applicant’s remarks and amendments filed 11/30/2021 are acknowledged and have been considered. The amendments filed 11/30/2021 are entered. 
	
Status of Claims
	Claims 1, 3-11, and 13-20 were previously pending in the application, with claims 2 and 12 having previously been canceled. 
	As of the amendments filed 11/30/2021, claims 1 and 11 are amended; withdrawn claims 19 and 20 are canceled; and claim 21 is newly added. 
	Accordingly, claims 1, 3-11, 13-18, and 21 are under examination. 


Claim Objections
Claim 21 is objected to because of the following informalities: 
Claim 21 recites “control the multispectral emitter to emit electromagnetic radiation in a plurality of wavelengths suitable for penetrating a tissue and reaching a hidden structure, wherein the hidden structure is at least partially hidden by a tissue” in lines 6-8. 
Assuming that each “tissue” recited above is referring to the same tissue, Examiner respectfully suggests amending the claim to instead recite “the tissue” in line 8. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“… a time-of-flight module configured to output a signal …” in claim 13
“… a second processing module configured to output a signal …” in claim 14
“… an image overlay controller configured to receive …” in claim 15
“… a communication module configured to provide an alert …” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For each of these modules and controllers as recited in the above claims, the corresponding structure is described in the specification as merely being “a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution” ([0206]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "determine " in line 8.  There is insufficient antecedent basis for this limitation in the claim. No mention of a spectral signature is previously provided in the claim. Examiner respectfully suggests amending the claim language in line 8 to instead recite “determine a spectral signature” to remedy the lack of antecedent basis for this limitation. 
Claim 11 recites the limitation “intraoperatively identify a position of a structure” in line 13. There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is not clear whether “a structure” as recited in line 13 is the same “structure” as recited in line 8, or a different structure. While Examiner is under the assumption that “a structure” as recited in line 13 is the same structure as the one recited in line 8 and the lack of antecedent basis is due to the amendments to the claim, appropriate correction is nonetheless required. 
Claim 13 recites the limitation "the distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No mention of a distance is previously provided in the claim, nor in any claims from which the present claim depends from. Examiner respectfully suggests amending the claim language in line 3 to instead recite “a distance from a surgical tool to the structure” to remedy the lack of antecedent basis for this limitation. 
Claim 14 recites the limitation "the distance from a surgical tool to the surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. No mention of a distance is previously provided in the claim, nor in any claims from which the present claim depends from. Examiner respectfully suggests amending the claim language in lines 2-3 to instead recite “a distance from a surgical tool to the surface” to remedy the lack of antecedent basis for this limitation. 
Claims 15 and 16, respectively, recite “a monitor” and “the monitor” in each of their respective line 2. There is insufficient antecedent basis for this limitation in the claim. As currently claimed, it is not clear whether “a monitor” in claim 15 and “the monitor” in claim 16 refer to the “video monitor” that is introduced in claim 11, or whether “a monitor” in claim 15 refers to a new, different monitor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 2015/0238276 A1, hereinafter "Atarot") in view of DiMaio et al. (US 2017/0079530 A1, hereinafter "DiMaio"), further in view of Hladio et al. (US 2019/0142524 A1, hereinafter “Hladio”). 

Regarding claim 1, Atarot discloses “a system and method for directing and maneuvering an articulating tool such as an endoscope during laparoscopic surgery … to provide a 3D image” ([0009]), and further discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
a control circuit communicatively coupled ("controller in communication with a controller database" Atarot: Abstract) to a spectral light emitter ("light source can be at least one spectral range" Atarot: [0369]), a structured light emitter ("a structured light system" Atarot: [0095], Fig. 14), and an image sensor ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2; "`camera` hereinafter refers to an image-capture device" Atarot: [0158], also see [0282]-[0289]); and
a memory communicatively coupled to the control circuit (see PC 1140 in Fig. 14), wherein the memory stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
control the spectral light emitter to emit light ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]) in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]) suitable for penetrating a tissue and reaching a structure embedded in the tissue ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]);
control a structured light source to emit a structured light pattern onto a surface of the tissue ("In the structured light technique, schematically illustrated (100) in FIG. 1, a controlled light pattern or a series of controlled light patterns is emitted by a light source (110)" Atarot: [0202]);
control the image sensor to detect ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) the plurality of spectral light wavelengths ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths" Atarot: [0373]) reflected from the structure and the structured light pattern on the surface of the tissue ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2);
intraoperatively (“during laparoscopic surgery” Atarot: [0009]) calculate a three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface of the tissue based on the reflected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2).

Atarot is not being relied upon for teaching: 
	wherein the reflected spectral light wavelengths correspond to a spectral signature of the structure; 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation; 
provide the three-dimensional rendering of the surface of the tissue to a display; 
intraoperatively identify a position of the structure relative to the surface of the tissue based on the spectral signature, wherein the structure is below the surface of the tissue; and
display an image representative of the position of the structure relative to the surface of the tissue on the display, wherein the image is overlaid onto the three-dimensional rendering of the surface of the tissue.

However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
wherein the reflected spectral light wavelengths ("Various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity" DiMaio: [0010]) correspond to a spectral signature of the structure ("varied light-tissue interactions produce unique reflectance signatures that are captured by MSI. Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn" DiMaio: [0023]); 
generate a three-dimensional rendering of the surface of the tissue ("a three dimensional body model may be constructed for the subject" DiMaio: [0150]; "three-dimensional rendering of the desired tissue can be obtained" DiMaio: [0154]); 
provide the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface of the tissue to a display ("module 114 is a display and user interface (“UI”)" DiMaio: [0139]); 
intraoperatively identify a position of the structure ("signal of this back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation" DiMaio: [0014]) relative to the surface of the tissue (“image the chronic wound and give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue” DiMaio: [0224]; [Figs. 10 and 26 further show the position of the structure relative to the surface of the tissue.]) based on the spectral signature ("MSI can differentiate various burn depths by their unique spectral signature at several key wavelengths of light" DiMaio: [0310]), wherein the structure is below the surface of the tissue ("Below skin layer 702 is tissue layer 704, which is denatured skin without blood supply" DiMaio: [0207]; [Also see Figs. 10 and 26 to show the position of the structure relative to the surface.]); and
display an image representative of the position of the structure ("device manufactured as described herein made the classifications by reading light reflectance in both different times and in different frequency bands, which allowed the detection of a difference in the composition of the tissue and a difference in blood flow to the tissue. Image 806 is a picture of the tissue surface thirteen days later, where the patient had a stage II decubitus ulcer" DiMaio: [0214]) relative to the surface of the tissue on the display ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]), wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface of the tissue ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

	As described above, DiMaio teaches generating a three-dimensional rendering (or model) of the surface of the tissue. In addition, Examiner finds that it would be obvious to one of ordinary skill in the art to generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation, such as the 3D representations that are disclosed by Atarot. While it is obvious to one of ordinary skill in the art that a 3D rendering or model would be based on 3D digital representations or images, an additional reference is being included to explicitly teach this limitation. 
	Thus, in a similar invention in the same field of endeavor, Hladio teaches “systems, methods and devices to scan 3d surfaces for intra-operative localization” (Title) in which “3D surface scan may be generated by reflections of structured light off the surface profile of the anatomy” (Abstract), and further teaches: 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit while the user is scanning the anatomy to generate a 3D surface scan" Hladio: [0093]). 
In addition, despite not being presently cited, Hladio further teaches many additional limitations of claim 1. For example, Hladio teaches providing the three-dimensional rendering of the surface of the tissue to a display ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit" Hladio: [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the devices to scan 3d surfaces for intra-operative localization as taught by Hladio. One of ordinary skill in the art would have been motivated to make this modification because of the ability to provide “a 3D model (e.g. from a medical image) with an accurate representation of the 3D surface profile” (Hladio: [0164]). 

Regarding claim 3, the combination of Atarot, DiMaio, and Hladio discloses: 
The surgical visualization system of Claim 1, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to determine a distance from the structured light source to the surface of the tissue from the detected structured light pattern ("Since the point location on both the projector and the camera is known, reconstruction of the coordinates in space of the reflecting point on the object (the “shape world coordinates”) can be carried out by simple triangulation" Atarot: [0203]).

Regarding claim 4, the combination of Atarot, DiMaio, and Hladio discloses: 
The surgical visualization system of Claim 1, as described above. 
	Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to detect the structure with a selective plurality of infrared light waves ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]; "Color modulation can be used to distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]).

Regarding claim 21, Atarot discloses “a system and method for directing and maneuvering an articulating tool such as an endoscope during laparoscopic surgery … to provide a 3D image” ([0009]), and further discloses: 
	A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
	a control circuit communicatively coupled ("controller in communication with a controller database" Atarot: Abstract) to an imaging system (“imaging system” Atarot: [0283]) comprising a spectral light emitter ("light source can be at least one spectral range" Atarot: [0369]), a structured pattern emitter ("a structured light system" Atarot: [0095], Fig. 14), and an image sensor ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2; "`camera` hereinafter refers to an image-capture device" Atarot: [0158], also see [0282]-[0289]); and
	a memory communicatively coupled to the control circuit (see PC 1140 in Fig. 14), wherein the memory stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
control the spectral light emitter to emit electromagnetic radiation ("light source can be at least one spectral range selected from a group consisting of the visible, near infrared, infrared, or ultraviolet spectral regions" Atarot: [0369]) in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]) suitable for penetrating a tissue and reaching a structure ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths due to the different fractions of e.g., lipids, deoxyhemoglobin (HHb), oxyhemoglobin (O2Hb) and water in the tissues" Atarot: [0373]);
control the structured pattern emitter to emit a structured light pattern onto the surface of the tissue ("In the structured light technique, schematically illustrated (100) in FIG. 1, a controlled light pattern or a series of controlled light patterns is emitted by a light source (110)" Atarot: [0202]);
control the image sensor to detect ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) the plurality of wavelengths ("distinguish different types of tissue, since different types of tissue show different patterns of scattering and absorption at different wavelengths" Atarot: [0373]) reflected from the hidden structure and the structured light pattern on the surface of the tissue ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2),
intraoperatively (“during laparoscopic surgery” Atarot: [0009]) calculate a three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface of the tissue based on the reflected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2). 

Atarot is not being relied upon for teaching: 
a multispectral imaging system comprising a multispectral emitter; 
control the multispectral emitter to emit electromagnetic radiation in a plurality of wavelengths suitable for penetrating a tissue and reaching a hidden structure, wherein the hidden structure is at least partially hidden by a tissue;
wherein the reflected wavelengths from the hidden structure correspond to a spectral signature;
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation; 
provide the three-dimensional rendering of the surface of the tissue to a display; 
intraoperatively identify a position of the hidden structure relative to the surface of the tissue based on the spectral signature; and 
display an image representative of the position of the hidden structure relative to the surface of the tissue on the display, wherein the image is overlaid onto the three- dimensional rendering of the surface of the tissue.

However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
a multispectral imaging system ("Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light from the surface" DiMaio: [0010]) comprising a multispectral emitter ("FIG. 35 illustrates components of a multispectral imager including a broad spectrum illumination source" DiMaio: [0076], Fig. 35); 
control the multispectral emitter to emit electromagnetic radiation in a plurality of wavelengths ("control the plurality of light emitters to sequentially emit each of the plurality of wavelengths of light" DiMaio: claim 1) suitable for penetrating a tissue ("devices described herein can physically locate and identify burns, including their burn severity (e.g., the degree of the burn and whether it is superficial, shallow partial thickness burns, deep partial, or full thickness)" DiMaio: [0209]) and reaching a hidden structure ("imaging these hemodynamic characteristics hidden beneath the skin" DiMaio: [0216]), wherein the hidden structure ("hemodynamic characteristics hidden beneath the skin" DiMaio: [0216]) is at least partially hidden by a tissue ("light penetrates deeper into the skin" DiMaio: [0136]; "multi-spectral camera utilized in some alternatives can also desirably measure the blood flow to a tissue region" DiMaio: [0209]);
wherein the reflected wavelengths ("Various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity" DiMaio: [0010]) from the hidden structure ("hemodynamic characteristics hidden beneath the skin" DiMaio: [0216]) correspond to a spectral signature ("varied light-tissue interactions produce unique reflectance signatures that are captured by MSI. Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn" DiMaio: [0023]);
generate a three-dimensional rendering of the surface of the tissue ("a three dimensional body model may be constructed for the subject" DiMaio: [0150]; "three-dimensional rendering of the desired tissue can be obtained" DiMaio: [0154]); 
provide the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface of the tissue to a display ("module 114 is a display and user interface (“UI”)" DiMaio: [0139]); 
intraoperatively identify a position of the hidden structure ("signal of this back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation" DiMaio: [0014]) relative to the surface of the tissue (“image the chronic wound and give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue” DiMaio: [0224]; [Figs. 10 and 26 further show the position of the structure relative to the surface of the tissue.]) based on the spectral signature ("MSI can differentiate various burn depths by their unique spectral signature at several key wavelengths of light" DiMaio: [0310]); and
display an image representative of the position of the hidden structure ("device manufactured as described herein made the classifications by reading light reflectance in both different times and in different frequency bands, which allowed the detection of a difference in the composition of the tissue and a difference in blood flow to the tissue. Image 806 is a picture of the tissue surface thirteen days later, where the patient had a stage II decubitus ulcer" DiMaio: [0214]) relative to the surface of the tissue on the display ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]), wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface of the tissue ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). Furthermore, the "high resolution multi-spectral cameras that record a target tissue region 409 with a plurality of images while maintaining temporal, spectral, and spatial resolutions to perform highly accurate tissue classifications" (DiMaio: [0173]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

As described above, DiMaio teaches generating a three-dimensional rendering (or model) of the surface of the tissue. In addition, Examiner finds that it would be obvious to one of ordinary skill in the art to generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation, such as the 3D representations that are disclosed by Atarot. While it is obvious to one of ordinary skill in the art that a 3D rendering or model would be based on 3D digital representations or images, an additional reference is being included to explicitly teach this limitation. 
Thus, in a similar invention in the same field of endeavor, Hladio teaches “systems, methods and devices to scan 3d surfaces for intra-operative localization” (Title) in which “3D surface scan may be generated by reflections of structured light off the surface profile of the anatomy” (Abstract), and further teaches: 
generate a three-dimensional rendering of the surface of the tissue based on the calculated three-dimensional digital representation ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit while the user is scanning the anatomy to generate a 3D surface scan" Hladio: [0093]). 
In addition, despite not being presently cited, Hladio further teaches many additional limitations of claim 1. For example, Hladio teaches providing the three-dimensional rendering of the surface of the tissue to a display ("scanning system may use a 3D model (e.g. based on a 3D medical image) of the anatomy to display to a user on a display unit" Hladio: [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the devices to scan 3d surfaces for intra-operative localization as taught by Hladio. One of ordinary skill in the art would have been motivated to make this modification because of the ability to provide “a 3D model (e.g. from a medical image) with an accurate representation of the 3D surface profile” (Hladio: [0164]). 

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio and Hladio, as described above with respect to the surgical visualization system of claim 4, further in view of Guo et al. (US 2016/0061941 A1, hereinafter "Guo"). 

Regarding claim 5, the combination of Atarot, DiMaio, and Hladio discloses: 
The surgical visualization system of claim 4, as described above.
The combination of Atarot, DiMaio, and Hladio is not being relied upon for teaching: 
determine a distance between the structure and the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves.
However, in a similar invention in the same field of endeavor, Guo teaches a time of flight imaging system that includes a light source coupled to emit light pulses to an object and a processing unit that calculates the distance to the object: 
wherein the memory stores instructions executable by the control circuit to determine a distance between the structure and the spectral light emitter based on a delay between the emission and reception of the selective plurality of infrared light waves ("delay time between the emission of a light pulse of emitted light 104 and the receipt of that light pulse in reflected light 108, … Once the time of flight (i.e., TOF) is known, the distance L from light source 102 to object 106 can be determined" Guo: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the time of flight imaging system as taught by Guo. One of ordinary skill in the art would have been motivated to make this modification as a way to "carry out flexible and highly efficient calibration of the delay differences between the light source and the image sensor" (Guo: [0017]). 

	Regarding claim 6, the combination of Atarot, DiMaio, Hladio, and Guo discloses: 
The surgical visualization system of claim 5, as described above.
	Atarot is not being relied on for teaching: 
	determine a depth of the structure relative to the surface of the tissue. 
However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
determine a depth of the structure relative to the surface of the tissue ("give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue using the aforementioned imaging techniques" DiMaio: [0224]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). Furthermore, the "high resolution multi-spectral cameras that record a target tissue region 409 with a plurality of images while maintaining temporal, spectral, and spatial resolutions to perform highly accurate tissue classifications" (DiMaio: [0173]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "it may also be desirable to image tissue at certain depths" (DiMaio: [0135]) and "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]). 

Regarding claim 7, the combination of Atarot, DiMaio, Hladio, and Guo discloses: 
The surgical visualization system of claim 6, as described above.
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to triangulate (“can be carried out by simple triangulation” Atarot: [0203]) the distance from a surgical device to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claim 9, the combination of Atarot, DiMaio, Hladio, and Guo discloses: 
The surgical visualization system of claim 7, as described above.
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to provide an alert when the distance from the surgical device to the structure is reduced to less than a minimum threshold distance ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

	Regarding claim 10, the combination of Atarot, DiMaio, Hladio, and Guo discloses: 
The surgical visualization system of claim 7, as described above.
Atarot further discloses: 
wherein the memory stores instructions executable by the control circuit to communicate proximity data to a robotic system in control of the surgical device ("output instructions to the tracking subsystem to instruct the maneuvering subsystem to direct the endoscope to the surgical tool and the anatomical element within the surgical environment if the distance between the at least one surgical tool and an anatomical element is less than the predetermined distance" Atarot: [0519]; "‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio, Hladio, and Guo, as described above with respect to the surgical visualization system of claim 7, further in view of Duindam et al. (US 2016/0183841 A1, hereinafter "Duindam"). 

Regarding claim 8, the combination of Atarot, DiMaio, Hladio, and Guo discloses: 
The surgical visualization system of claim 7, as described above.
The combination of Atarot, DiMaio, Hladio, and Guo is not being relied upon for teaching: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display.
However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the memory stores instructions executable by the control circuit to depict the distance from the surgical device to the structure on the display ("GUI may also include other information relevant to the surgery, such as a distance display 316 showing the distance remaining from the distal end 218 (also referred to as the tip portion) of the interventional instrument 200 to a target location 312" Duindam: [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 

Claims 11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot et al. (US 2015/0238276 A1, hereinafter "Atarot") in view of DiMaio et al. (US 2017/0079530 A1, hereinafter "DiMaio"), further in view of Chuanggui et al. (US 2006/0293557 A1, hereinafter "Chuanggui"). 

Regarding claim 11, Atarot discloses “a system and method for directing and maneuvering an articulating tool such as an endoscope during laparoscopic surgery … to provide a 3D image” ([0009]), and further discloses: 
A surgical visualization system ("surgical controlling system" Atarot: Abstract), comprising:
an image sensor ("`camera` hereinafter refers to an image-capture device" Atarot: [0158]) configured to detect ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2) structured light patterns ("structured light sensor measures" Atarot: [0223]) and reflectance of spectral light in a plurality of wavelengths ("wavelengths from about 650 nm to about 1000 nm" Atarot: [0373]);
a control circuit ("controller in communication with a controller database" Atarot: Abstract) communicatively coupled to the image sensor ("communicable database adapted to receive at least one real-time image of said surgical environment" Atarot: [0015]); and
a memory communicatively coupled to the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]), wherein the memory stores instructions which, when executed, cause the image sensor ("at least one sensor configured to detect light reflected from said field of view" Atarot: Claim 2) to:
detect the reflectance of spectral light ("at least one sensor configured to detect light reflected from said field of view;" Atarot: Claim 2);
detect a structured light pattern on a surface ("In the structured light technique, … 3D image is constructed from the light pattern received by a sensor (120) after reflection from an object" Atarot: [0202]);
intraoperatively (“during laparoscopic surgery” Atarot: [0009]) calculate a three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface based on the detected structured light pattern ("3D image constructable from said detected light reflected from said field of view and said structured light pattern" Atarot: Claim 2); 
wherein the memory (see PC 1140 in Fig. 14) stores instructions which, when executed, cause the control circuit ("computer-controllable laparoscopic light source in conjunction with software using the structured light method" Atarot: [0182]) to:
generate a three-dimensional rendering of the surface from the structured light pattern ("3D image constructable from … said structured light pattern" Atarot: Claim 2). 

Atarot is not being relied upon for teaching: 
determine the spectral signature of a structure based on the detected reflectance of spectral light; 
	intraoperatively identify a position of a structure positioned below the surface relative to the surface based on the spectral signature; 
	provide the three-dimensional rendering of the surface to a video monitor; and
	display an image representative of the position of the structure relative to the surface on the video monitor, wherein the image is overlaid onto the three-dimensional rendering of the surface. 

However, in a similar invention in the same field of endeavor, DiMaio teaches “a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised” (DiMaio: [0210]) in which "Multispectral Imaging (MSI), measures the reflectance of select wavelengths of visible and near-infrared light" (DiMaio: [0010]) and "analyzes the various wavelengths of light absorbed and reflected by tissues to classify tissue by comparing its investigated reflectance spectra to an established library of known reflectance spectra" (DiMaio: [0020]), and further teaches: 
	determine the spectral signature of a structure ("varied light-tissue interactions produce unique reflectance signatures that are captured by MSI. Spectral signatures can be collected from a patient's burn and compared to a database of known spectral signatures to characterize the patient's burn" DiMaio: [0023]) based on the detected reflectance of spectral light ("Various tissue types consist of a unique combination of tissue components that interact with light differently. These light-tissue interactions produce unique reflectance signatures captured by MSI that can be used to classify burn severity" DiMaio: [0010]); 
	intraoperatively identify a position of a structure ("signal of this back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation" DiMaio: [0014]) positioned below the surface ("Below skin layer 702 is tissue layer 704, which is denatured skin without blood supply" DiMaio: [0207]) relative to the surface (“image the chronic wound and give quantitative data to its status, including the size of the wound, the depth of the wound, the presence of wounded tissue, and the presence of healthy tissue” DiMaio: [0224]; [Figs. 10 and 26 further show the position of the structure relative to the surface of the tissue.]) based on the spectral signature ("MSI can differentiate various burn depths by their unique spectral signature at several key wavelengths of light" DiMaio: [0310]); 
	provide the three-dimensional rendering (“three-dimensional model is created” DiMaio: [0151]) of the surface to a video monitor (“a display/UI 414” DiMaio: [0173], Fig. 7; “FIG. 7 is an example illustration of the high resolution multi-spectral video camera used in some alternatives described herein, and the data that can be obtained” DiMaio: [0048], Fig. 7); and
	display an image representative of the position of the structure ("device manufactured as described herein made the classifications by reading light reflectance in both different times and in different frequency bands, which allowed the detection of a difference in the composition of the tissue and a difference in blood flow to the tissue. Image 806 is a picture of the tissue surface thirteen days later, where the patient had a stage II decubitus ulcer" DiMaio: [0214]) relative to the surface on the video monitor ("colors indicate the presence of a decubitus ulcer below the surface" DiMaio: [0214]), wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the multi-spectral imaging methods as taught by DiMaio. One of ordinary skill in the art would have been motivated to make this modification because "the use of MSI may have advantages in spatial resolution, spectral range, image acquisition speed, and cost" (DiMaio: [0023]), and further will "provide a quantitative way of identifying the boundaries between healthy tissue and the tissue needed to be excised" (DiMaio: [0210]). With regard to the depth of structures below the tissue surface, one of ordinary skill in the art would be motivated to make this modification because "By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

	As described above, DiMaio teaches providing the three-dimensional rendering of the surface to a display and displaying an image representative of the position of the structure relative to the surface on the display. In addition, with respect to Fig. 7, DiMaio teaches that a high resolution multi-spectral video camera can be used to obtain the data. Based on DiMaio’s display of a three-dimensional model as well as this teaching of a video camera, Examiner finds that it would be obvious to one of ordinary skill in the art to display data that was captured by a video camera on a video monitor. While it is obvious to one of ordinary skill in the art that a 3D rendering or model would be displayed on a video monitor, an additional reference is being included to explicitly teach this limitation. 
Thus, in a similar invention in the same field of endeavor, Chuanggui teaches a system and method for surgical visualization including augmented reality and overlay of video images, and further teaches: 
provide the three-dimensional rendering (“3D models in the virtual camera's field of view can be rendered” Chuanggui: [0081]) of the surface to a video monitor (“3D models according to the position changing of the focal point can be displayed in three separate windows” Chuanggui: [0076]; “video image can be displayed” Chuanggui: [0043]); and
display an image representative of the position of the structure (“overlaying the video images from the camera, or cameras, as the case may be, on the microscope with virtual rendered images of the patient's 3D anatomical structures” Chuanggui: [0032]) on the video monitor (“video image can be displayed” Chuanggui: [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method and apparati for surgical visualization as taught by Chuanggui. One of ordinary skill in the art would have been motivated to make this modification because by "linking the images of internal anatomy with the actual surgical field, navigation systems can improve the surgeon's ability to locate various anatomical features inside the patient in the operation" (Chuanggui: [0004]). With respect to the 3D model containing anatomical information below the surface, it would have been obvious to one of ordinary skill in the art to make this modification because it “helps the surgeon to decide the entry point, to understand the anatomic structures toward the target, and to avoid critical structures along the surgical path” (Chuanggui: [0005]). Regarding the inclusion of a video monitor, it would have been obvious to one of ordinary skill in the art to make this modification because it allows “overlaying video images … with rendered images of the patient's 3D anatomical structures” (Chuanggui: [0033]). 

Regarding claim 14, the combination of Atarot, DiMaio, and Chuanggui discloses: 
The surgical visualization system of Claim 11, as described above. 
	Atarot further discloses: 
wherein the control circuit further comprises a second processing module configured to output a signal representative of the distance from a surgical tool to the surface ("distance between the tool and another object in the surgical environment, such as, but not limited to, an organ" Atarot: [0415]; “calculation of the 3D location of the surface of an unknown object” Atarot: [0161]) based on the structured light pattern detected by the image sensor ("Advantages of a structured light system include: … Adding a Distance Index from one object to the other (e.g., tissue). Measurement of distances between any two points in the image is simple" Atarot: [0192]-[0197]).

Regarding claim 17, the combination of Atarot, DiMaio, and Chuanggui discloses: 
The surgical visualization system of Claim 11, as described above. 
	Atarot further discloses: 
further comprising a robotically-controlled surgical tool ("‘automated assistant’ refers hereinafter to any mechanical device (including but not limited to a robotic device) that can maneuver and control the position of a surgical or endoscopic instrument" Atarot: [0148]), wherein the memory stores instructions executable by the control circuit to determine a distance from the robotically-controlled surgical tool to the structure ("the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool" Atarot: [0415]; "determines, for objects within the predetermined distance, the distance between the sensor and the object" Atarot: [0416]).

Regarding claim 18, the combination of Atarot, DiMaio, and Chuanggui discloses: 
The surgical visualization system of Claim 17, as described above. 
	Atarot further discloses: 
wherein the control circuit further comprises a communication module configured to provide an alert when the robotically-controlled surgical tool is moved within a range of positions defined around the structure ("if the distance between the tool and another object in the surgical environment, such as, but not limited to, an organ or another tool, is less than a predetermined distance, the proximity sensor activates, thereby notifying the control system that at least one tool is too close to another object in the surgical environment" Atarot: [0415]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio and Chuanggui, as described above with respect to the surgical visualization system of claim 11, further in view of Margallo Balbas et al. (US 10194981 B2, hereinafter "Margallo Balbas"). 

Regarding claim 13, the combination of Atarot, DiMaio, and Chuanggui discloses: 
The surgical visualization system of Claim 11, as described above. 
The combination of Atarot, DiMaio, and Chuanggui is not being relied upon for teaching: 
a time-of-flight module configured to output a signal representative of the distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light.
However, in a similar invention in the same field of endeavor, Margallo Balbas teaches a system with tissue evaluation including depth-resolved data and time-of-flight of the light reflected from a surface of the tissue extracted from the depth-resolved data and used to determine distance: 
wherein the control circuit further comprises a time-of-flight module configured to output a signal representative of the distance from a surgical tool to the structure based on a delay between the emission and reception of the spectral light ("time-of-flight of the light reflected from a surface of the tissue may be extracted from the depth-resolved optical data and used to determine distance" Margallo Balbas: Col. 20, lines 39-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the ablation catheter with tissue evaluation as taught by Margallo Balbas. One of ordinary skill in the art would have been motivated to make this modification because "distance information generated by the processing device may be presented to the user to aid in navigation, or used to automatically control the movement of the catheter" (Margallo Balbas: Col. 20, lines 47-49). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Atarot in view of DiMaio and Chuanggui, as described above with respect to the surgical visualization system of claim 14, further in view of Duindam.

Regarding claim 15, the combination of Atarot, DiMaio, and Chuanggui discloses: 
The surgical visualization system of claim 14, as described above. 
	Atarot further discloses:  
further comprising an imaging system comprising a monitor ("touchscreen to be that which displays the image of said location" Atarot: Claim 16),
wherein the control circuit further comprises an image overlay controller configured to receive the three-dimensional digital representation ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]) of the surface and the position of the structure ("3D spatial positions of the organs" Atarot: [0618]). 
Furthermore, DiMaio teaches wherein the image is overlaid ("Image 800 shows an illustration of a skin tissue that has been overlaid with tissue classification data" DiMaio: [0214]) onto the three-dimensional rendering of the surface of the tissue ("three-dimensional body model is created, the classified tissue regions can be projected onto areas of the three-dimensional body model" DiMaio: [0150]), thus providing a teaching for the concept of overlaying images or views on a three-dimensional representation. 
The combination of Atarot, DiMaio, and Chuanggui is not being relied upon for teaching: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying the three-dimensional digital representation of the surface.
However, in a similar invention in the same field of endeavor, Duindam teaches a method of guiding an interventional instrument within a patient anatomy, which includes a distance display for showing the distance from an instrument to a target: 
wherein the image overlay controller is configured to send a signal representative of an augmented view of the structure overlaying ("target locations 312 may also be incorporated into (e.g., overlaid, superimposed, otherwise combined with) any of the images in the GUI as demonstrated in images 306 and 308 " Duindam: [0049]) the three-dimensional digital representation of the surface ("guidance information in the form of a virtual roadmap 310 which may be overlaid onto images in the GUI as demonstrated in images 304 and 306" Duindam: [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method of guiding an interventional instrument as taught by Duindam. One of ordinary skill in the art would have been motivated to make this modification to "allow the surgeon to navigate the interventional instrument towards an ultimate target location via an indirect route through the patient's anatomy" (Duindam: [0049]). 

Regarding claim 16, the combination of Atarot, DiMaio, Chuanggui, and Duindam discloses: 
The surgical visualization system of claim 15, as described above. 
	Atarot further discloses: 
wherein the imaging system further comprises controls the view on the monitor between reality, in which the view of the surface is illuminated with visible light detected by the image sensor ("display may be used to output the acquired real-time images of a surgical environment" Atarot: [0549]), and an augmented reality ("display may be used to output the acquired real-time images of a surgical environment with augmented reality elements" Atarot: [0549]), in which the structure is schematically depicted on the three-dimensional digital representation of the surface ("3D representations which may be rendered from the real-time images of the surgical environment" Atarot: [0547]).
The combination of Atarot, DiMaio, and Duindam is not being relied upon for teaching: 
wherein the imaging system further comprises controls configured to selectively toggle the view on the monitor. 
However, in a similar invention in the same field of endeavor, Chuanggui teaches a system and method for surgical visualization including augmented reality and image overlay: 
wherein the imaging system further comprises controls configured to selectively toggle ("facility to seamlessly and efficiently switch between them" Chuanggui: [0016]) the view on the monitor ("surgical imaging method and system which can provide integrated augmented reality" Chuanggui: [0016]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method for assisting surgery disclosed by Atarot, by including the method and apparati for surgical visualization as taught by Chuanggui. One of ordinary skill in the art would have been motivated to make this modification because by "linking the images of internal anatomy with the actual surgical field, navigation systems can improve the surgeon's ability to locate various anatomical features inside the patient in the operation" (Chuanggui: [0004]). 

Response to Arguments
With respect to the rejections of claims 1 and 11, Applicant argues the following: 

	Applicant traverses the rejections, and submits that to remedy the deficiencies of Atarot and Wood, the Office Action turns to Barclay for teaching anatomical surface assessment systems. Applicant submits that Barclay does not cure the deficiencies of Atarot and Wood with respect to claim 1. 
	Applicant submits that Barclay teaches a non-operative technique for monitoring healing of an anatomical surface feature positioned on the surface of the skin, and does not disclose intraoperatively identifying a position of a structure relative to the surface of a tissue based on the reflected spectral light wavelengths, wherein the structure is below the surface of the tissue. Applicant submits that in Barclay, the feature is a surface feature that is positioned on the surface of the skin. 
	Applicant submits that for at least these reasons, Atarot, Wood, and Barclay, alone and in combination, fail to disclose or suggest all elements of independent claim 1. Applicant further submits that the above-provided discussion applies with the same force to independent claim 11. 

	In response, Examiner respectfully submits that Applicant’s arguments, see pages 8-10 of the remarks filed 11/30/2021, with respect to the rejection of claims 1 and 11 under 35 U.S.C. 103 in view of Barclay have been fully considered and are persuasive.  Therefore, the rejections of claims 1 and 11 under 35 U.S.C. 103 in view of Barclay have been withdrawn.  However, upon further consideration, a new ground of rejection of claim 1 is made under 35 U.S.C. 103 over Atarot in view of DiMaio further in view of Hladio, while a new ground of rejection of claim 11 is made under 35 U.S.C. 103 over Atarot in view of DiMaio further in view of Chuanggui. In both of these new grounds of rejection, Barclay is not being relied on for teaching any claim limitations. 
	With respect to the argument provided above regarding the structure being positioned below the surface of the tissue, DiMaio’s Figs. 10 and 26 clearly show the position of the structure being below the surface of the tissue. In addition, DiMaio discloses “Below skin layer 702 is tissue layer 704, which is denatured skin without blood supply" (DiMaio: [0207]) and “the presence of a decubitus ulcer below the surface" (DiMaio: [0214]). Furthermore, “By imaging these hemodynamic characteristics hidden beneath the skin, physicians can be better informed about the progress of wound healing and make better educated and timely patient-care decisions" (DiMaio: [0216]).

Regarding the arguments provided with respect to the Advisory Action, Examiner respectfully submits that the arguments with respect to the Advisory Action have been considered but are moot because the new ground of rejection does not rely on any reference (Saxena) applied Advisory Action for any teaching or matter specifically challenged in the argument. In other words, the arguments provided with respect to the Saxena reference are moot, as the new ground of rejection for independent claims 1 and 11 do not rely on Saxena. 

Regarding newly added claim 21, Examiner respectfully submits that this newly added claim is rejected under 35 U.S.C. 103 over Atarot in view of DiMaio, further in view of Hladio. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793